Title: Notes on Executive Departments, [after 21 March 1790]
From: Jefferson, Thomas
To: 



[after 21 Mch. 1790]



Departmt. of War. . . . . . . . . . . . . . .




{
Regular troops


Militia


Pensioners


Posts


stores


Navy


Indian affairs


Department of the Treasury. . . . . .




{
Customs


Excises

other matters

of Revenue


{
qu. Light houses.Custody of the sealrecordsN.W.


Department of state.
{
Domestic affairs
subordinate govmts S.W.


Land office Fed. terry.


Courts of justice qu.?


Weights & measures


Coinage


Post Office


Arts, Sciences.


Manufactures


Commerce. at home


Foreign affairs
{
Commerce. abroad


Foreign affairs

